DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated April 4, 2022 directed to the Non-Final Office Action dated January 7, 2022.  Claims 1-20 are pending in the application and subject to examination as part of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “user game activity information” (lines 10-11 and 13).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “user game activity information” a second time makes it unclear whether the two instances of “user game activity information” refer to the same claim element or different claim elements.  Dependent claims 2-10 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abouchar et al, US 2012/0015735 A1 (hereinafter Abouchar) in view of Polis, US 2015/0310698 A1 (hereinafter Polis).

Regarding Claim 1 (Currently Amended):  Abouchar discloses a reward system in communication with one or more user computing devices and one or more electronic gaming machines, the reward system comprising: 
a tangible, non-transitory, computer-readable storage medium having instructions stored thereon (Abouchar, any component described herein can include hardware, firmware, and/or machine-readable storage media including instructions for performing the operations described herein [0057]); and 
at least one processor configured to execute the instructions stored in the storage medium (Abouchar, one or more machine-readable storage media including instructions executable on one or more processors [Claim 12]), which, when executed by the at least one processor, cause the at least one processor to: 
receive, from the one or more user computing devices, user game activity information associated with a game on the one or more user computing devices, wherein the one or more user computing devices and user game activity information are associated with a player account (Abouchar, the WGM 105 can retrieve the player's 101 account information from the mobile phone 103 [0026]; while the player is playing the mobile wagering game, the wagering game unit can communicate with the wagering game server to subtract wagers from the player's wagering account and add wins the player's wagering account [0085]); 
provide a first prize to the player account, wherein the first prize is based upon the user game activity information (Abouchar, by playing wagering and non-wagering games on mobile phones, players can unlock exclusive content (e.g., new game episodes), earn trophies and rewards, etc. [0018]); 
store a first prize entry using the player account for subsequent redemption at the one or more electronic gaming machines, wherein the first prize entry identifies the first prize (Abouchar, the player's account information can include information identifying the player 101 (e.g., name, address, etc.), awards, trophies, persistent game state information, financial information, customizations for the gaming experience, etc. [0024]); 
electronically detect a presence of a user computing device of the one or more user computing devices at an electronic gaming machine of the one or more electronic gaming machines (Abouchar, detecting a plurality of wagering game machines in proximity to the mobile phone, and selecting a first of the plurality of wagering game machines with which to establish a connection [Abstract]).
Abouchar fails to explicitly disclose 
in response to electronically detecting the presence of the user computing device at the electronic gaming machine, instruct the electronic gaming machine to display the first prize when the player account is accessed at the electronic gaming machine. 
Polis teaches 
in response to electronically detecting the presence of the user computing device at the electronic gaming machine, instruct the electronic gaming machine to display the first prize when the player account is accessed at the electronic gaming machine (Polis, in this example, player 510 wearing near field player device 512 may enter a near field range 536; based on the player entering the near field range 536, the electronic gaming device 516 may generate and/or display a message that states “HELLO, BOB! YOU WON X CREDITS THE LAST TIME YOU PLAYED THIS GAME!” In various examples, electronic gaming device 516 may generate and/or display any message based on player 510 entering the near field range 536 [0185] and [Fig. 5B]). 
Abouchar discloses wherein casinos (and other wagering establishments) can leverage mobile phones to provide a richer wagering experience inside the casinos, and extend the wagering experience outside the casinos (Abouchar [0017]).  Some embodiments use mobile phone location tracking technologies to 1) locate players and direct them to points of interest in casinos (e.g., particular WGMs), 2) enable celebration events (e.g., light shows) to follow players as the players move around the casino, 3) provide social networking status updates related player location/movements (Abouchar [0017]).
As players leave casinos, some embodiments use mobile phones to track player movements outside casinos (Abouchar [0018]).  By tracking player movements outside casinos, the casinos can offer promotions that draw players back into the casinos (Abouchar [0018]).  Some embodiments enhance player experiences in other ways (Abouchar [0018]).  For example, some embodiments enable players to download mobile versions of wagering games to the players' mobile phones (Abouchar [0018]).  The mobile wagering games allow players to participate in monetary wagering when players are in jurisdictions that allow wagering (Abouchar [0018]).  If the players are in jurisdictions where wagering is not allowed, the mobile phones can activate non-wagering (or "casual") versions of the wagering games (Abouchar [0018]).  By playing wagering and non-wagering games on mobile phones, players can unlock exclusive content (e.g., new game episodes), earn trophies and rewards, etc. (Abouchar [0018]).  In some instances, after content is unlocked by game play on mobile phones, players can access the content by playing inside casinos (e.g., on WGMs) (Abouchar [0018]).
In one instance, if a player is inside the casino, a celebration server presents a celebration event near a player in response to a winning event (Abouchar [0037] and [Fig. 3]).  In Abouchar, the celebration event is discplaye don an overhead display device (Abouchar [0037] and [Fig. 3]).  
Polis teaches providing one or more near field functionalities on a gaming device (Polis [0001]).  In one embodiment, a player wearing a near field player device is within a near field range of one or more sensors of an electronic gaming device (Polis [0185] and [Fig. 5B]).  Based on the player entering the near field range, the electronic gaming device may generate and/or display a message that states “HELLO, BOB! YOU WON X CREDITS THE LAST TIME YOU PLAYED THIS GAME!” (Polis [0185] and [Fig. 5B]).  In various examples, electronic gaming device may generate and/or display any message based on player entering the near field range (Polis [0185] and [Fig. 5B]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the celebration event as disclosed by Abouchar to be displayed on a gaming device as taught by Polis in order to draw the player to a particular gaming machine.

Regarding Claim 7 (Currently Amended):  Abouchar further discloses wherein the first prize is at least one of free play credits for game play at the electronic gaming machine and virtual currency credits for game play on the user computing device (Abouchar, casinos may offer players free credits, bonus games, or other game-related incentives as they detect players within a certain distance of the casinos; the casinos can use these incentives to motivate players to go inside and play wagering games [0050]). 

Regarding Claim 10 (Currently Amended):  Abouchar further discloses wherein the instructions further cause the at least one processor to: 
transmit, to the user computing device associated with the player account, an invitation to a geofenced area (Abouchar, the player may be participating in a scavenger hunt; before receiving a prize, the player must visit multiple casinos [0073]); 
determine that the user computing device has entered the geofenced area (Abouchar, the client application determines the player's location based on GPS coordinates; as another example, the client application determines the player's location based on triangulation of cellular signals emitted by cellular towers and received by the mobile phone [0073]); and 
store a second prize in the player account based upon the determination that the user computing device has entered the geofenced area (Abouchar, at block 705, if the player has visited all of the promotional locations, the client application displays information about a promotion for which the player is eligible; the free play can be automatically associated with the player's account, so that the player can redeem the free play by logging-in to the player account [0073]). 

Regarding Claim 17 (Currently Amended):  Abouchar discloses a computer-implemented method of providing prizes associated with a mobile game at an electronic gaming machine, the method comprising: 
receiving, from a mobile computing device, mobile game activity information of a player account associated with a player and the mobile game (Abouchar, the WGM 105 can retrieve the player's 101 account information from the mobile phone 103 [0026]; while the player is playing the mobile wagering game, the wagering game unit can communicate with the wagering game server to subtract wagers from the player's wagering account and add wins the player's wagering account [0085]); 
determining a first prize based at least in part upon the mobile game activity information (Abouchar, by playing wagering and non-wagering games on mobile phones, players can unlock exclusive content (e.g., new game episodes), earn trophies and rewards, etc. [0018]); 
storing a first prize entry in the player account for subsequent redemption at the electronic gaming machine, wherein the first prize entry identifies the first prize (Abouchar, the player's account information can include information identifying the player 101 (e.g., name, address, etc.), awards, trophies, persistent game state information, financial information, customizations for the gaming experience, etc. [0024]); 
identifying a presence of the mobile computing device at the electronic gaming machine (Abouchar, detecting a plurality of wagering game machines in proximity to the mobile phone, and selecting a first of the plurality of wagering game machines with which to establish a connection [Abstract]).
Abouchar fails to explicitly disclose 
in response to electronically detecting the presence of the mobile computing device at the electronic gaming machine, controlling the electronic gaming machine to display the first prize when the player account is accessed at the electronic gaming machine. 
Polis teaches 
in response to electronically detecting the presence of the mobile computing device at the electronic gaming machine, controlling the electronic gaming machine to display the first prize when the player account is accessed at the electronic gaming machine (Polis, in this example, player 510 wearing near field player device 512 may enter a near field range 536; based on the player entering the near field range 536, the electronic gaming device 516 may generate and/or display a message that states “HELLO, BOB! YOU WON X CREDITS THE LAST TIME YOU PLAYED THIS GAME!” In various examples, electronic gaming device 516 may generate and/or display any message based on player 510 entering the near field range 536 [0185] and [Fig. 5B]).  
Abouchar discloses wherein casinos (and other wagering establishments) can leverage mobile phones to provide a richer wagering experience inside the casinos, and extend the wagering experience outside the casinos (Abouchar [0017]).  Some embodiments use mobile phone location tracking technologies to 1) locate players and direct them to points of interest in casinos (e.g., particular WGMs), 2) enable celebration events (e.g., light shows) to follow players as the players move around the casino, 3) provide social networking status updates related player location/movements (Abouchar [0017]).
As players leave casinos, some embodiments use mobile phones to track player movements outside casinos (Abouchar [0018]).  By tracking player movements outside casinos, the casinos can offer promotions that draw players back into the casinos (Abouchar [0018]).  Some embodiments enhance player experiences in other ways (Abouchar [0018]).  For example, some embodiments enable players to download mobile versions of wagering games to the players' mobile phones (Abouchar [0018]).  The mobile wagering games allow players to participate in monetary wagering when players are in jurisdictions that allow wagering (Abouchar [0018]).  If the players are in jurisdictions where wagering is not allowed, the mobile phones can activate non-wagering (or "casual") versions of the wagering games (Abouchar [0018]).  By playing wagering and non-wagering games on mobile phones, players can unlock exclusive content (e.g., new game episodes), earn trophies and rewards, etc. (Abouchar [0018]).  In some instances, after content is unlocked by game play on mobile phones, players can access the content by playing inside casinos (e.g., on WGMs) (Abouchar [0018]).
In one instance, if a player is inside the casino, a celebration server presents a celebration event near a player in response to a winning event (Abouchar [0037] and [Fig. 3]).  In Abouchar, the celebration event is discplaye don an overhead display device (Abouchar [0037] and [Fig. 3]).  
Polis teaches providing one or more near field functionalities on a gaming device (Polis [0001]).  In one embodiment, a player wearing a near field player device is within a near field range of one or more sensors of an electronic gaming device (Polis [0185] and [Fig. 5B]).  Based on the player entering the near field range, the electronic gaming device may generate and/or display a message that states “HELLO, BOB! YOU WON X CREDITS THE LAST TIME YOU PLAYED THIS GAME!” (Polis [0185] and [Fig. 5B]).  In various examples, electronic gaming device may generate and/or display any message based on player entering the near field range (Polis [0185] and [Fig. 5B]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the celebration event as disclosed by Abouchar to be displayed on a gaming device as taught by Polis in order to draw the player to a particular gaming machine.

Regarding Claim 19 (Original):  Abouchar further discloses: 
providing, to the mobile computing device associated with the player account, an invitation to a geofenced area (Abouchar, the player may be participating in a scavenger hunt; before receiving a prize, the player must visit multiple casinos [0073]); 
determining that the mobile computing device has entered the geofenced area (Abouchar,  the client application determines the player's location based on GPS coordinates; as another example, the client application determines the player's location based on triangulation of cellular signals emitted by cellular towers and received by the mobile phone [0073]); and 
storing, based upon the determination that the mobile computing device has entered the geofenced area, a second prize in the player account (Abouchar, at block 705, if the player has visited all of the promotional locations, the client application displays information about a promotion for which the player is eligible; the free play can be automatically associated with the player's account, so that the player can redeem the free play by logging-in to the player account [0073]). 

Claims 2-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abouchar, in view of Polis, and further in view of Elias et al., US 2014/0057705 A1 (hereinafter Elias).

Regarding Claim 2 (Currently Amended):  Abouchar, as modified, discloses the invention as recited above.  Abouchar, as modified, fails to explicitly disclose:
identify one or more unredeemed prize entries associated with the player account, the one or more unredeemed prize entries including the first prize entry; and 
determine, from the first prize entry, that the first prize is available for redemption at the electronic gaming machine. 
Elias teaches: 
identify one or more unredeemed prize entries associated with the player account, the one or more unredeemed prize entries including the first prize entry (Elias, the player database 312 may comprise one or more tables for determining … (iv) whether the player has any unredeemed or unclaimed bonuses available [0073]); and 
determine, from the first prize entry, that the first prize is available for redemption at the electronic gaming machine (Elias, the interface of FIG. 6a includes, in accordance with some embodiments, a link or button which the player to whom it is output may actuate to redeem the bonus [0084] and [Fig. 6A]). 
Abouchar discloses wherein players may be able to unlock content and/or promotions that can be redeemed in casinos (Abouchar [0080]).  In one embodiment, a client application can display an indication that the player is eligible for free play (e.g., a bonus spin, a free hand of poker, etc.) (Abouchar [0075]).  The free play can be automatically associated with the player's account, so that the player can redeem the free play by logging-in to the player account (Abouchar [0075]).
Elias teaches wherein a database is maintained that identifies whether a player has any unredeemed or unclaimed bonuses available (Elias [0073]).  A player may be made aware of a bonus using a pop-up window (Elias [0084] and [Fig. 6A]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of receiving promotions that can be redeemed in casinos as disclosed by Abouchar with the storage and reminder of unredeemed bonuses as taught by Elias in order to ensure a player doesn’t forfeit a bonus they are entitled to.

Regarding Claim 3 (Currently Amended):  Abouchar, as modified, discloses the invention as recited above.  Abouchar, as modified, fails to explicitly disclose: 
redeem the first prize upon receiving an input to redeem the first prize, wherein the first prize comprises credits for play of an electronic game on the electronic gaming machine; and 
control play of the electronic game on the electronic gaming machine using at least a portion of the credits. 
Elias teaches:
redeem the first prize upon receiving an input to redeem the first prize, wherein the first prize comprises credits for play of an electronic game on the electronic gaming machine (Elias, providing the bonus to the player may comprise storing an indication of the bonus in association with the player such that the bonus may be incorporated into the second player's play of the game once the second player redeems or requests the bonus [0108]); and 
control play of the electronic game on the electronic gaming machine using at least a portion of the credits (Elias, providing the bonus to the player may comprise storing an indication of the bonus in association with the player such that the bonus may be incorporated into the second player's play of the game once the second player redeems or requests the bonus [0108]). 
Abouchar discloses wherein players may be able to unlock content and/or promotions that can be redeemed in casinos (Abouchar [0080]).  In one embodiment, a client application can display an indication that the player is eligible for free play (e.g., a bonus spin, a free hand of poker, etc.) (Abouchar [0075]).  The free play can be automatically associated with the player's account, so that the player can redeem the free play by logging-in to the player account (Abouchar [0075]).
Elias teaches providing the bonus to the player may comprise storing an indication of the bonus in association with the player such that the bonus may be incorporated into the second player's play of the game once the second player redeems or requests the bonus (Elias [0108]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of receiving promotions that can be redeemed in casinos as disclosed by Abouchar with the subsequent play of a game as taught by Elias in order to maintain the player’s interest in playing games of chance.

Regarding Claim 4 (Original):  Elias further teaches wherein the instructions further cause the at least one processor to update the first prize entry stored in the player account to indicate that the first prize has been redeemed (Elias, (vii) updating a record in a database or table associated with a player to indicate that the player has redeemed or been provided with an award due to the player [0044]). 

Regarding Claim 5 (Original):  Abouchar, as modified, discloses the invention as recited above.  Abouchar, as modified, fails to explicitly disclose:
instruct a player reward module of the electronic gaming machine to display a service window on a display device of the electronic gaming machine, wherein the service window is an overlay window that displays the first prize. 
Elias teaches
instruct a player reward module of the electronic gaming machine to display a service window on a display device of the electronic gaming machine, wherein the service window is an overlay window that displays the first prize (Elias, such a message as illustrated in FIG. 6a may be output to the receiving qualifying friend, for example, as soon as it is determined that the qualifying friend is to be provided the bonus (e.g., if the qualifying friend is currently playing the game or on a website of the gaming establishment, the message may be output to the qualifying friend via a pop-up window or message [0084]). 
Abouchar discloses wherein players may be able to unlock content and/or promotions that can be redeemed in casinos (Abouchar [0080]).  In one embodiment, a client application can display an indication that the player is eligible for free play (e.g., a bonus spin, a free hand of poker, etc.) (Abouchar [0075]).  The free play can be automatically associated with the player's account, so that the player can redeem the free play by logging-in to the player account (Abouchar [0075]).
Elias teaches wherein a database is maintained that identifies whether a player has any unredeemed or unclaimed bonuses available (Elias [0073]).  A player may be made aware of a bonus using a pop-up window (Elias [0084] and [Fig. 6A]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of receiving promotions that can be redeemed in casinos as disclosed by Abouchar with the reminder of unredeemed bonuses via a pop-up window as taught by Elias in order to ensure a player doesn’t forfeit a bonus they are entitled to.

Regarding Claim 18 (Original):  Abouchar, as modified, discloses the invention as recited above.  Abouchar, as modified, fails to explicitly disclose:
controlling a player reward module of the electronic gaming machine to display a service window on a display device of the electronic gaming machine, wherein the service window is an overlay window that displays the first prize.
Elias teaches 
controlling a player reward module of the electronic gaming machine to display a service window on a display device of the electronic gaming machine, wherein the service window is an overlay window that displays the first prize (Elias, such a message as illustrated in FIG. 6a may be output to the receiving qualifying friend, for example, as soon as it is determined that the qualifying friend is to be provided the bonus (e.g., if the qualifying friend is currently playing the game or on a website of the gaming establishment, the message may be output to the qualifying friend via a pop-up window or message [0084]). 
Abouchar discloses wherein players may be able to unlock content and/or promotions that can be redeemed in casinos (Abouchar [0080]).  In one embodiment, a client application can display an indication that the player is eligible for free play (e.g., a bonus spin, a free hand of poker, etc.) (Abouchar [0075]).  The free play can be automatically associated with the player's account, so that the player can redeem the free play by logging-in to the player account (Abouchar [0075]).
Elias teaches wherein a database is maintained that identifies whether a player has any unredeemed or unclaimed bonuses available (Elias [0073]).  A player may be made aware of a bonus using a pop-up window (Elias [0084] and [Fig. 6A]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of receiving promotions that can be redeemed in casinos as disclosed by Abouchar with the reminder of unredeemed bonuses via a pop-up window as taught by Elias in order to ensure a player doesn’t forfeit a bonus they are entitled to.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Abouchar, in view of Polis, and further in view of Cronkright et al., US 2018/0205725 A1 (hereinafter Cronkright).

Regarding Claim 8 (Currently Amended):  Abouchar, as modified, discloses the invention as recited above.  Abouchar, as modified, fails to explicitly disclose:
generating a one-time code; 
instructing the electronic gaming machine to display the one-time code; 
receiving, from the user computing device, an input of the one-time code; and 
comparing the input of the one-time code to the generated one- time code to verify that the input matches the generated one-time code. 
Cronkright teaches: 
generating a one-time code (Cronkright, the process 620A advances to step 686 where the ST server 104 is operable to generate a one-time-code (OTC)  [0152] and [Fig. 6C-1]); 
instructing the electronic gaming machine to display the one-time code (Cronkright, 688 Display Received One-Time Code [Fig. 6C-1]); 
receiving, from the user computing device, an input of the one-time code (Cronkright, 690 User Enters Displayed One-Time Code Into Code Entry GUI [Fig. 6C-1]); and 
comparing the input of the one-time code to the generated one- time code to verify that the input matches the generated one-time code (Cronkright, when the user then selects the code confirmation GUI element 746, the process 620A, 620B advances to step 692 where the ST server 104 is operable to compare the user-entered OTC with that generated by the ST server 104 at step 686 [0154] and [Fig. 6C-1]). 
Abouchar discloses detecting a plurality of wagering game machines in proximity to a mobile phone, and selecting a first of the plurality of wagering game machines with which to establish a connection (Abouchar [Abstract]).  The method can also include requesting the connection with the first of the plurality of wagering game machines, and transmitting, from the mobile phone to the first of the plurality of wagering game machines, player account information for configuring a wagering game (Abouchar [Abstract]).
Cronkright teaches a method for verifying identities of parties to a transaction includes receiving a login attempt from a mobile communication device, the login attempt including a security credential (Cronkright [Abstract]).  In one embodiment, a one-time code is sent between a server, a user computer, and a server to verify identities (Cronkright [Fig. 6C-2]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of detecting a mobile phone of a user and transmitting player account information as disclosed by Abouchar with the method for verifying identities of parties to a transaction as taught by Cronkright in order to ensure all parties who redeem a benefit of value are verified.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abouchar, in view of Polis, and further in view of Tsutsui, US 9,336,522 B2 (hereinafter Tsutsui).

Regarding Claim 9 (Currently Amended):  Abouchar, as modified, discloses the invention as recited above.  Abouchar, as modified, fails to explicitly disclose:
instructing the electronic gaming machine to broadcast a first beacon identifier associated with the electronic gaming machine via a near-field communication (NFC) beacon of the electronic gaming machine; 
receiving, from the user computing device, a login request including identification information associated with the player account and the first beacon identifier; 
determining that the first beacon identifier broadcast by the electronic gaming machine matches the first beacon identifier received from the user computing device; and 
authorizing the electronic gaming machine to pair with the user computing device. 
Tsutsui teaches wherein: 
instructing the electronic gaming machine to broadcast a first beacon identifier associated with the electronic gaming machine via a near-field communication (NFC) beacon of the electronic gaming machine (Tsutsui, the short distance wireless part 29 functions as a transmitting part and transmits the beacon signals to establish a communication connection between the mobile terminal 1 and the game machine 2 [C6:25-31]); 
receiving, from the user computing device, a login request including identification information associated with the player account and the first beacon identifier (Tsutsui, transmitting a user's login information from the mobile terminal to the server [Claim 1]); 
determining that the first beacon identifier broadcast by the electronic gaming machine matches the first beacon identifier received from the user computing device (Tsustui, transmitting a plurality of beacon signals from the game machine using short distance wireless communication, wherein each beacon signal contains game machine identification information and beacon identification information that is changed at a predetermined timing [Claim 1]); and 
authorizing the electronic gaming machine to pair with the user computing device (Tsustui, authorizing the game machine to start play up to the amount of the play money based on the user's ID token and the amount of the play money when the unencrypted ID token received by the server matches a decrypted ID token obtained by decoding the encrypted information in the server [Claim 1]). 
Abouchar discloses wherein a promotion is automatically associated with a player’s account (Abouchar [0075]).  
Tsutsui teaches method of controlling a game machine wherein a server transmits an encryption key or encryption key information for specifying the encryption key to a mobile terminal (Tsutsui [Abstract]).  The mobile terminal acquires play money at the game machine, generates encrypted information by encrypting an ID token with the received encryption key or an encryption key corresponding to the received encryption key information, and transmits the ID token and the encrypted information to the server through the game machine (Tsutsui [Abstract]).  The server decodes the encrypted information, transacts a payment based on a user ID identifying a user of the mobile terminal and the amount of play money when the ID token received by the server matches the ID token acquired by the decoding, and authorizes the game machine to let the user play up to the amount of play money (Tsutsui [Abstract]).  Therefore, the game can be started by exchanging electronic data between the mobile terminal and the game machine with high security (Tsutsui [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of associating a promotion with a player’s account as disclosed by Walker with the method for encrypted communications as taught by Tsutsui in order to ensure high security during electronic data exchange between computers.

Claims 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abouchar, in view of Elias, and further in view of Walker et al., US 2005/0143166 A1 (hereinafter Walker).

Regarding Claim 11 (Currently Amended):  Abouchar discloses an electronic gaming machine comprising: 
at least one display device (Abouchar, the WGM 105 can display an image [0021]); 
a player input interface configured to receive inputs (Abouchar, the WGM 205 may also display a "Spin" button and other buttons used for betting [0032]); and 
a game controller configured to execute instructions stored in a tangible, non-transitory, computer-readable storage medium, which, when executed by the game controller (Abouchar, one or more machine-readable storage media including instructions executable on one or more processors [Claim 12]), cause the game controller to at least: 
one or more prize entries being associated with the player account based upon mobile game activity information associated with the player account and including a first prize entry (Abouchar, by playing wagering and non-wagering games on mobile phones, players can unlock exclusive content (e.g., new game episodes), earn trophies and rewards, etc. [0018]).
Abouchar fails to explicitly disclose 
receive an input requesting carding into the electronic gaming machine under a player account associated with a player; 
identify one or more unredeemed prize entries associated with the player account, 
determine, from the first prize entry, a first prize available for redemption at the electronic gaming machine; and 
display the first prize on the at least one display device. 
Walker teaches
receive an input requesting carding into the electronic gaming machine under a player account associated with a player (Walker, in one embodiment the beginning point may be signified by an initiation or completion of a first game play at a gaming device; in another embodiment, a beginning point is signified by an insertion of a player tracking card into a player tracking module of a gaming device; in one embodiment the end point may be signified by an initiation or completion of a game play that is not followed by another game play for more than a maximum period of time; in another embodiment, an end point is signified by a removal of a player tracking card from a player tracking module of a gaming device; in yet another embodiment, an end point may be signified by a player's actuation of an input device, such as a button labeled "cashout," "collect," "print ticket," "end" and/or "quit" [0051]). 
Abouchar discloses wherein casinos (and other wagering establishments) can leverage mobile phones to provide a richer wagering experience inside the casinos, and extend the wagering experience outside the casinos (Abouchar [0017]).  As players leave casinos, some embodiments use mobile phones to track player movements outside casinos (Abouchar [0018]).  By tracking player movements outside casinos, the casinos can offer promotions that draw players back into the casinos (Abouchar [0018]).  Some embodiments enhance player experiences in other ways (Abouchar [0018]).  For example, some embodiments enable players to download mobile versions of wagering games to the players' mobile phones (Abouchar [0018]).  The mobile wagering games allow players to participate in monetary wagering when players are in jurisdictions that allow wagering (Abouchar [0018]).  If the players are in jurisdictions where wagering is not allowed, the mobile phones can activate non-wagering (or "casual") versions of the wagering games (Abouchar [0018]).  By playing wagering and non-wagering games on mobile phones, players can unlock exclusive content (e.g., new game episodes), earn trophies and rewards, etc. (Abouchar [0018]).  In some instances, after content is unlocked by game play on mobile phones, players can access the content by playing inside casinos (e.g., on WGMs) (Abouchar [0018]).
In one instance, if a player is inside the casino, a celebration server presents a celebration event near a player in response to a winning event (Abouchar [0037] and [Fig. 3]).  In Abouchar, the celebration event is discplaye don an overhead display device (Abouchar [0037] and [Fig. 3]).  
Not everyone with a mobile phone wants to share access with companies to track them using their mobile phones.
Walker teaches a means of logging into a gaming machine using a player tracking card (Walker [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of providing exclusive content to users as disclosed by Abouchar by logging into a gaming machine using a card as taught by Walker in order to let players feel comfortable.
Elias teaches 
identify one or more unredeemed prize entries associated with the player account (Elias, the player database 312 may comprise one or more tables for determining … (iv) whether the player has any unredeemed or unclaimed bonuses available [0073]), 
determine, from the first prize entry, a first prize available for redemption at the electronic gaming machine (Elias, the player database 312 may comprise one or more tables for determining … (iv) whether the player has any unredeemed or unclaimed bonuses available [0073]); and 
display the first prize on the at least one display device (Elias, the interface of FIG. 6a includes, in accordance with some embodiments, a link or button which the player to whom it is output may actuate to redeem the bonus [0084] and [Fig. 6A]). 
Abouchar discloses wherein players may be able to unlock content and/or promotions that can be redeemed in casinos (Abouchar [0080]).  In one embodiment, a client application can display an indication that the player is eligible for free play (e.g., a bonus spin, a free hand of poker, etc.) (Abouchar [0075]).  The free play can be automatically associated with the player's account, so that the player can redeem the free play by logging-in to the player account (Abouchar [0075]).
Elias teaches wherein a database is maintained that identifies whether a player has any unredeemed or unclaimed bonuses available (Elias [0073]).  A player may be made aware of a bonus using a pop-up window (Elias [0084] and [Fig. 6A]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of receiving promotions that can be redeemed in casinos as disclosed by Abouchar with the storage and reminder of unredeemed bonuses as taught by Elias in order to ensure a player doesn’t forfeit a bonus they are entitled to.

Regarding Claim 12 (Original):  Elias further teaches wherein the instructions further cause the game controller to display a service window on the at least one display device, wherein the service window is an overlay window that displays a representation of the first prize (Elias, such a message as illustrated in FIG. 6a may be output to the receiving qualifying friend, for example, as soon as it is determined that the qualifying friend is to be provided the bonus (e.g., if the qualifying friend is currently playing the game or on a website of the gaming establishment, the message may be output to the qualifying friend via a pop-up window or message [0084]). 

Regarding Claim 13 (Original):  Elias further teaches wherein the instructions further cause the game controller to: 
receive, from the player input interface, a selection of the first prize (Elias, the interface of FIG. 6a includes, in accordance with some embodiments, a link or button which the player to whom it is output may actuate to redeem the bonus [0084] and [Fig. 6A]); and 
redeem the selected first prize (Elias, the interface of FIG. 6a includes, in accordance with some embodiments, a link or button which the player to whom it is output may actuate to redeem the bonus [0084] and [Fig. 6A]). 

Regarding Claim 16 (Original):  Abouchar further discloses wherein the instructions further cause the game controller to: 
transmit, to a mobile computing device associated with the player account, an invitation to a geofenced location (Abouchar, the player may be participating in a scavenger hunt; before receiving a prize, the player must visit multiple casinos [0073]); 
determine that the player has entered the geofenced location (Abouchar,  the client application determines the player's location based on GPS coordinates; as another example, the client application determines the player's location based on triangulation of cellular signals emitted by cellular towers and received by the mobile phone [0073]); and 
store, based upon the determination that the player has entered the geofenced location, a second prize in the player account (Abouchar, at block 705, if the player has visited all of the promotional locations, the client application displays information about a promotion for which the player is eligible; the free play can be automatically associated with the player's account, so that the player can redeem the free play by logging-in to the player account [0073]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Abouchar, in view of Elias, in view of Walker, and further in view of Cronkright et al., US 2018/0205725 A1 (hereinafter Cronkright).

Regarding Claim 15 (Currently Amended):  Abouchar, as modified, discloses the invention as recited above.  Abouchar, as modified, fails to explicitly disclose:
generating a custom code; 
causing display, on the at least one display device, of the custom code; 
receiving, from a mobile computing device associated with the player account, an input of the custom code; and 
comparing the input of the custom code to the generated custom code to verify that the input matches the generated custom code. 
Cronkright teaches 
generating a custom code (Cronkright, the process 620A advances to step 686 where the ST server 104 is operable to generate a one-time-code (OTC)  [0152] and [Fig. 6C-1]); 
causing display, on the at least one display device, of the custom code (Cronkright, 688 Display Received One-Time Code [Fig. 6C-1]); 
receiving, from a mobile computing device associated with the player account, an input of the custom code (Cronkright, 690 User Enters Displayed One-Time Code Into Code Entry GUI [Fig. 6C-1]); and 
comparing the input of the custom code to the generated custom code to verify that the input matches the generated custom code (Cronkright, when the user then selects the code confirmation GUI element 746, the process 620A, 620B advances to step 692 where the ST server 104 is operable to compare the user-entered OTC with that generated by the ST server 104 at step 686 [0154] and [Fig. 6C-1]). 
Abouchar discloses wherein players may be able to unlock content and/or promotions that can be redeemed in casinos (Abouchar [0080]).  In one embodiment, a client application can display an indication that the player is eligible for free play (e.g., a bonus spin, a free hand of poker, etc.) (Abouchar [0075]).  The free play can be automatically associated with the player's account, so that the player can redeem the free play by logging-in to the player account (Abouchar [0075]).
Cronkright teaches a method for verifying identities of parties to a transaction includes receiving a login attempt from a mobile communication device, the login attempt including a security credential (Cronkright [Abstract]).  In one embodiment, a one-time code is sent between a server, a user computer, and a server to verify identities (Cronkright [Fig. 6C-2]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of associating a promotion with a player account as disclosed by Abouchar with the method for verifying identities of parties to a transaction as taught by Cronkright in order to ensure all parties who redeem a benefit of value are verified.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Abouchar, in view of Polis, and further in view of Acres, US 2012/0172108 A1 (hereinafter Acres).

Regarding Claim 20 (Currently Amended):  Abouchar, as modified, discloses the invention as recited above.  Abouchar, as modified, fails to explicitly disclose:
determining that the player account is a first-time visitor at a venue including the electronic gaming machine; and 
storing a second prize in the player account based upon the determination that player account is a first-time visitor at the venue, wherein the second prize may only be redeemed at the venue.
Acres teaches 
determining that the player account is a first-time visitor at a venue including the electronic gaming machine (Acres, a first time visitor to the casino [0086]); and 
storing a second prize in the player account based upon the determination that player account is a first-time visitor at the venue, wherein the second prize may only be redeemed at the venue (Acres, bonus spins may also be used to reward a player or group of players for special occasions (birthdays, parties, anniversaries), as a first time visitor to the casino [0086]).
Abouchar discloses wherein casinos (and other wagering establishments) can leverage mobile phones to provide a richer wagering experience inside the casinos, and extend the wagering experience outside the casinos (Abouchar [0017]).  Some embodiments use mobile phone location tracking technologies to 1) locate players and direct them to points of interest in casinos (e.g., particular WGMs), 2) enable celebration events (e.g., light shows) to follow players as the players move around the casino, 3) provide social networking status updates related player location/movements (Abouchar [0017]).
As players leave casinos, some embodiments use mobile phones to track player movements outside casinos (Abouchar [0018]).  By tracking player movements outside casinos, the casinos can offer promotions that draw players back into the casinos (Abouchar [0018]).  Some embodiments enhance player experiences in other ways (Abouchar [0018]).  For example, some embodiments enable players to download mobile versions of wagering games to the players' mobile phones (Abouchar [0018]).  The mobile wagering games allow players to participate in monetary wagering when players are in jurisdictions that allow wagering (Abouchar [0018]).  If the players are in jurisdictions where wagering is not allowed, the mobile phones can activate non-wagering (or "casual") versions of the wagering games (Abouchar [0018]).  By playing wagering and non-wagering games on mobile phones, players can unlock exclusive content (e.g., new game episodes), earn trophies and rewards, etc. (Abouchar [0018]).  In some instances, after content is unlocked by game play on mobile phones, players can access the content by playing inside casinos (e.g., on WGMs) (Abouchar [0018]).
Often it is important that a player's first experience with a new game be impressive so that the player associates that game with a positive experience (Acres [0087]).  Similarly, it is important for first time visitors to a casino to have a positive experience.  Acres teaches wherein bonus spins may be used to reward a first time visitor to the casino.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of associating a promotion with a player account as disclosed by Abouchar with the method of providing bonus spins to a first time visitor to a casino as taught by Acres in order to make a player’s first experience in a casino positive.

Prior art rejections
There are no prior art rejections against claims 6 and 14.  
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715